Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7-14, 16-17, and 19-24 are presented for examination.
Claims 1, 10, and 19 are amended. 
Claims 6, 9, 15 and 18 are canceled.
Claims 21-24 are new.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8, filed December 10, 2021, with respect to claims 1-5, 7-8, 10-14, 16-17 and 19-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-5, 7-8, 10-14, 16-17 and 19-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 3-5, 7-11, 13-16, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, 7-11, 13-16, and 18-24  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 10 and 19 …  determining, based on evaluation of a pending interest table (PIT) at the apparatus, at least one portion of an uplink traffic flow from a client device that satisfies one or more conditions for periodicity; determining a resource allocation for the at least one portion of the uplink traffic flow that satisfies the one or more conditions for periodicity; and transmitting an indication of the resource allocation to the client device- detecting an overload on a communication link between the client device and the apparatus, comprising determining that an amount of resources allocated to one or more client devices is above a threshold amount of resources; and in response to detecting the overload, transmitting a message to the client device requesting the client device to adjust a rate of the uplink traffic flow… and in combination with other limitations recited as specified in claims 1, 10 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Smith et al. (US Pub. No.: 2019/0327328) discloses techniques for information-centric network data cache management, a demand metric may be calculated for a content item requested from an information-centric network (ICN). A resistance metric may be calculated for each cache node of a set of cache nodes in the ICN based on the demand metric. A topology of the set of cache nodes may be evaluated to identify a transmission cost for each cache node of the set of cache nodes. An influencer node may be selected from the set of cache nodes based on the resistance metric for the influencer node and the transmission cost for the influencer node. The content item may be cached in a data cache of the influencer node. 

Zhang et al. (US Pub. No.: 2017/0273099) discloses a method and an apparatus for processing an adaptive flow table are disclosed. When resource scheduling is performed, a terminal device or a data stream that performs uplink data transmission in a scheduled time period is determined; a corresponding flow rule of the terminal device or the data stream is queried, and the found flow rule is updated to a flow table; and when a data packet is received, corresponding processing is performed on the data packet according to a flow rule in the flow table. 

Muscariello et al (US Pub. No.:2018/0242186) discloses a method is provided in one example embodiment and may include receiving an Internet Protocol (IP) packet at a node; identifying a content semantic for the IP packet; determining whether the IP packet is an IP interest packet or an IP data packet; determining whether content identified in the IP packet is stored at the node based on a determination that the IP packet is an IP interest packet; forwarding the IP packet toward at least one other node based on a determination that the content is not stored at the node; and transmitting an IP data packet containing the content based on a determination that the content is stored at the node. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469